 1                              UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 GREGORY N. LEONARD,                                      Case No.: 2:18-cv-0853-APG-VCF

 4                          Petitioner,                                  ORDER

 5 v.                                                               [ECF Nos. 14, 15]

 6 TIMOTHY FILSON, et al.,

 7                         Respondents.

 8           Petitioner Gregory Leonard filed an ex parte motion seeking permission for the Federal

 9 Public Defender for the District of Arizona to represent him in exhaustion proceedings (ECF No.

10 15) and a motion for leave to file that motion under seal (ECF No. 14). The ex parte motion

11 includes information arguably protected by attorney-client privilege and the work product

12 doctrine. Thus, I grant leave to file it under seal.

13           Good cause exists to permit Leonard’s federally-appointed counsel to represent him in

14 the successive state post-conviction proceeding in the Nevada courts. See 18 U.S.C. § 3599(e);

15 Harbison v. Bell, 556 U.S. 180, 190 n.7 (2009). By granting Leonard’s request, I do not purport

16 to encourage, approve, or convey any position with respect to the merits of the proposed

17 litigation. In addition, I reserve judgment as to whether I will stay these proceedings while

18 Leonard pursues state court exhaustion.

19 / / / /

20 / / / /

21 / / / /

22 / / / /

23 / / / /
 1        IT IS THEREFORE ORDERED that Leonard’s motion for leave to file under seal (ECF

 2 No. 14) and ex parte motion for leave represent petitioner in exhaustion proceedings (ECF No.

 3 15) are GRANTED. Federally-appointed counsel is authorized to represent Leonard in state

 4 court to exhaust his unexhausted federal claims.

 5        Dated: January 10, 2019.

 6                                              ___________________________________
                                                ANDREW P. GORDON
 7                                              UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
